NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MISAEL VENCES MAYA, AKA Misael                  No.    16-73285
Maya, AKA Leonel Morales Carmona,
AKA Misael Quintero,                            Agency No. A077-287-810

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 14, 2018**
                                 Pasadena, California

Before: WARDLAW, NGUYEN, and OWENS, Circuit Judges.

      Misael Vences Maya, a citizen of Mexico, petitions for review of a decision

of the Board of Immigration Appeals (BIA) affirming an immigration judge (IJ)

determination that he is removable pursuant to 8 U.S.C. § 1227(a)(2)(B)(i). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
previously granted Vences Maya’s petition for review of the same removability

determination and remanded for reconsideration in light of our intervening opinion

of Medina-Lara v. Holder, 771 F.3d 1106 (9th Cir. 2014). 621 F. App’x 378 (9th

Cir. 2015). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      California Health and Safety Code § 11377(a) is a divisible statute as to the

type of controlled substance possessed. Coronado v. Holder, 759 F.3d 977, 983-85

(9th Cir. 2014); accord United States v. Ocampo-Estrada, 873 F.3d 661, 668 & n.4

(9th Cir. 2017).1 Therefore, we look to a “limited set of documents to determine

which statutory phrase was the basis for” Vences Maya’s conviction. United

States v. Martinez-Lopez, 864 F.3d 1034, 1043 (9th Cir. 2017) (en banc) (internal

quotation mark and citation omitted).

      Here, the government must prove the link between the abstract of judgment

(which does not identify a particular controlled substance) and the charging

document (which specifies that the charge was for possession of

methamphetamine) by clear and convincing evidence. Medina-Lara, 771 F.3d at

1113. We find that the government has met its burden. Unlike in Medina-Lara,

where there were “three competing explanations” for the record’s ambiguity, id. at



1
  While Coronado may have placed “undue emphasis on the disjunctive-list
rationale” approach to divisibility, United States v. Martinez-Lopez, 864 F.3d 1034,
1039 (9th Cir. 2017) (en banc), Vences Maya does not argue that Martinez-Lopez
overruled it.

                                         2
1115, there is a single, and persuasive, explanation for the listing of “Count 5a”

instead of “Count 5” on the abstract of judgment: the additional letter matches the

charge to the corresponding case number. Vences Maya is therefore removable as

charged.

      PETITION DENIED.




                                          3